DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/21 and 7/8/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP3222948U to Fan.
	With regard to Claim 1, Fan teaches a maintenance apparatus comprising:
an application unit (50) configured to come into contact with a discharge surface (32) included in a recording head (20) and apply a cleaning liquid to the discharge surface (32), wherein discharge ports (34) configured to discharge a liquid are formed on the discharge surface (32);
	a suction unit (68) configured to suction the discharge surface (32);
	a movement unit configured to move the suction unit (68) relative to the recording head (20) [0011]; and
	a control unit (30) configured to execute a first cleaning mode where, after the application unit applies the cleaning liquid, the suction unit (68) suctions the discharge surface (32) [0013-0017 and 0023].
With regard to Claim 7, Fan teaches a recording apparatus (10)  comprising:
a recording head (20) including a discharge surface (32) on which discharge ports (34) configured to discharge a liquid are formed;
	an application unit (50) configured to come into contact with the discharge surface (32) and apply a cleaning liquid to the discharge surface (32);
	a suction unit (68) configured to suction the discharge surface;
	a movement unit configured to move the suction unit (68) relative to the recording head (20) [0011]; and
	a control unit (30) configured to execute a first cleaning mode where, after the application unit applies the cleaning liquid, the suction unit (68) suctions the discharge surface (32) [0013-0017 and 0023].
With regard to Claim 13, Fan teaches wherein, after the suction unit suctions the discharge surface, the control unit causes the recording head to preliminarily discharge the liquid [0005].
	With regard to Claim 14, Fan teaches (fig, 2) further comprising: a storage portion configured to store a liquid to be supplied to the recording head; and a circulation unit configured to circulate the liquid between the recording head and the storage portion.
	With regard to Claim 15, Fan teaches (fig. 9) wherein the recording head is a line head in which the discharge ports are provided in a range corresponding to a width of a recording medium.
	With regard to Claim 16, Fan teaches a control method comprising: 
recording an image using a recording head including a discharge surface on which discharge ports configured to discharge a liquid are formed [0024-0025]; 
applying a cleaning liquid to the discharge surface by contacting with the discharge surface [0025]; 
suctioning the discharge surface by a suction unit [0025]; 
moving the suction unit relative to the recording head [0025]; and 
executing a first cleaning mode where, after the applying the cleaning liquid, the suction unit suctions the discharge surface [0025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  2-4, 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan as modified by CN 111016439 A to Lu.
	With regard to Claim 2, Fan teaches the claimed invention except for wherein the control unit executes a second cleaning mode where the application unit does not apply the cleaning liquid, and the suction unit suctions the discharge surface.
	However, Lu teaches wherein the control unit executes a second cleaning mode where the application unit does not apply the cleaning liquid, and the suction unit suctions the discharge surface [0032 and 0050].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Fan with the teachings of Lu to prevent waste of cleaning liquid and provide a more efficient  cleaning method.
	With regard to Claim 3, Fan teaches the claimed invention except for wherein, based on the number of times the liquid is discharged from the recording head after previous cleaning, the control unit selects which of the first and second cleaning modes is to be executed.
	However, Lu teaches wherein, based on the number of times the liquid is discharged from the recording head after previous cleaning, the control unit selects which of the first and second cleaning modes is to be executed.  The same motivation applies to claim 3 as discussed in claim 2.
With regard to Claim 4, Fan does not expressly teach in a case where the number of times the liquid is discharged exceeds a threshold, the control unit executes the first cleaning mode and, in a case where the number of times the liquid is discharged does not exceed the threshold, the control unit executes the second cleaning mode.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Fan to determine the cleaning mode based on whether or not, the discharged liquid exceeds a threshold to tailor the cleaning around usage.
	With regard to Claim 8, Fan teaches the claimed invention except for wherein the control unit executes a second cleaning mode where the application unit does not apply the cleaning liquid, and the suction unit suctions the discharge surface.
	However, Lu teaches wherein the control unit executes a second cleaning mode where the application unit does not apply the cleaning liquid, and the suction unit suctions the discharge surface [0032 and 0050].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Fan with the teachings of Lu to prevent waste of cleaning liquid and provide a more efficient  cleaning method.
	With regard to Claim 9, Fan teaches the claimed invention except for wherein, based on the number of times the liquid is discharged from the recording head after previous cleaning, the control unit selects which of the first and second cleaning modes is to be executed.
	However, Lu teaches wherein, based on the number of times the liquid is discharged from the recording head after previous cleaning, the control unit selects which of the first and second cleaning modes is to be executed [0032 and 0050].  The same motivation applies to claim 9 as discussed in claim 8.
With regard to Claim 10, Fan does not expressly teach in a case where the number of times the liquid is discharged exceeds a threshold, the control unit executes the first cleaning mode and, in a case where the number of times the liquid is discharged does not exceed the threshold, the control unit executes the second cleaning mode.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Fan to determine the cleaning mode based on whether or not, the discharged liquid exceeds a threshold to tailor the cleaning around usage.
With regard to Claim 17, Fan teaches the claimed invention except for further comprising executing a second cleaning mode where the applying the cleaning liquid is not executed, and the suction unit suctions the discharge surface.
	However, Lu teaches wherein further comprising executing a second cleaning mode where the applying the cleaning liquid is not executed, and the suction unit suctions the discharge surface [0032 and 0050].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Fan with the teachings of Lu to prevent waste of cleaning liquid and provide a more efficient  cleaning method.
	With regard to Claim 18, Fan teaches the claimed invention except for further comprising selecting which of the first and second cleaning modes is to be executed [0032 and 0050].
	However, Lu teaches , further comprising selecting which of the first and second cleaning modes is to be executed.  The same motivation applies to claim 18 as discussed in claim 17.

Claim(s)  5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan as modified by US 2020/0047502 to Saito.
With regard to Claim 5, Fan teaches the claimed invention except for wherein the application unit is a roller configured to rotate.
	However, Saito teaches wherein the application unit is a roller configured to rotate [0036]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Fan with the teachings of Lu to maintain the discharge performance of the head [0008].
	With regard to Claim 6, Fan teaches the claimed invention except for further comprising a relative movement unit configured to move the recording head and the roller relative to each other.
However, Saito teaches further comprising a relative movement unit configured to move the recording head and the roller relative to each other [0036].  The same motivation applies to claim 6 as discussed in claim 5.
With regard to Claim 11, Fan teaches the claimed invention except for wherein the application unit is a roller configured to rotate.
	However, Saito teaches wherein the application unit is a roller configured to rotate [0036]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Fan with the teachings of Lu to maintain the discharge performance of the head [0008].
	With regard to Claim 12, Fan teaches the claimed invention except for further comprising a relative movement unit configured to move the recording head and the roller relative to each other.
However, Saito teaches further comprising a relative movement unit configured to move the recording head and the roller relative to each other [0036].  The same motivation applies to claim 11 as discussed in claim 12.

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0114647 discloses a cleaning unit for cleaning the nozzle plate of a print head of an inkjet printing device having cleaners with respective different levels of cleaning quality and respective different strengths of loading of the nozzle plate. The different cleaners for cleaning the nozzle plate are selected depending on a cleaning indicator in order to achieve an improved compromise between print quality and service life of the print head.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853